Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hathaway P. Russell, on February 1, 2022.

Amend claim 111, 113, 120, 122, 126, 141, and 142.
Cancel claim 121.

111.	(Currently Amended) An orally deliverable pharmaceutical tablet comprising a solid dispersion, the solid dispersion comprising: 
(a)  5% by weight to  20% by weight of a parent compound, wherein the parent compound is 4-(4-{[2-(4-chlorophenyl)-4,4-dimethylcyclohex-1-en-1-yl]methyl}piperazin-1-yl)-N-({3-nitro-4-[(tetrahydro-2H-pyran-4-ylmethyl)amino]phenyl}sulfonyl)-2-(1H-pyrrolo[2,3-b]pyridin-5-yloxy)benzamide, and wherein the parent compound is in essentially non-crystalline or amorphous form; and
(b) 70% by weight to 95% by weight of at least one pharmaceutically acceptable water-soluble polymeric carrier. 

Currently Amended) The orally deliverable pharmaceutical tablet of Claim 111, wherein the solid dispersion comprises about [[40]]75% by weight to about 85% by weight of the at least one pharmaceutically acceptable water-soluble polymeric carrier.

120.	(Currently Amended) The orally deliverable pharmaceutical tablet of Claim 111, wherein the solid dispersion comprises about 5% by weight to about 15% by weight of the parent compound, and about [[40]]75% by weight to about 85% by weight of the at least one pharmaceutically acceptable water-soluble polymeric carrier.

122.	(Currently Amended) The orally deliverable pharmaceutical tablet of Claim [[121]]120, wherein the at least one pharmaceutically acceptable water-soluble polymeric carrier is copovidone.

126.	(Currently Amended) The orally deliverable pharmaceutical tablet of Claim 111, wherein the solid dispersion comprises:
between about 5% by weight and about 12% by weight of the parent compound; and
between about [[70]]75% by weight and about 85% by weight of the at least one pharmaceutically acceptable water-soluble polymeric carrier.

141.	(Currently Amended) An orally deliverable solid dosage form comprising a solid dispersion, the solid dispersion comprising: 
(a)  5% by weight to  20% by weight of a parent compound, wherein the parent compound is 4-(4-{[2-(4-chlorophenyl)-4,4-dimethylcyclohex-1-en-1-yl]methyl}piperazin-1-yl)-N-({3-nitro-4-[(tetrahydro-2H-pyran-4-ylmethyl)amino]phenyl}sulfonyl)-2-(1H-pyrrolo[2,3-b]pyridin-5-yloxy)benzamide, and wherein the parent compound is in essentially non-crystalline or amorphous form; and
(b) 70% by weight to 95% by weight of at least one pharmaceutically acceptable water-soluble polymeric carrier. 


Currently Amended) The orally deliverable solid dosage form of Claim 141, wherein the solid dispersion comprises about 5% by weight to about 15% by weight of the parent compound, and about [[40]]75% by weight to about 85% by weight of the at least one pharmaceutically acceptable water-soluble polymeric carrier.

The following is an examiner’s statement of reasons for allowance:
The amendments to the claims obviate the double patenting rejection of record.  The double patenting rejection was the sole rejection of record.  As such, the claimed identified below are allowed.  Further, independent claims 111 and 141 are amended to delete the term “about.” As such, claims that depend from claims 111 and 141 cannot deviate outside of the claimed range even if a claim from which they depend includes the term “about.”  Dependent claims must further limit the independent claim from which they depend. 
Claims 72-75, 111-120, 122-138, 141-163 are allowed.
Claims 1-71, 76-110, 121, 139, and 140 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628